Per Curiam.

In this case, it appears, that the consent rules were entered into, a new declaration *117delivered, but no plea filed, and thereupon judgment entered, by default, against the tenant.
Although at the time of signing the rule, the plea ought to have been put in, yet the entering the default in this manner was improper. It should have been against the casual ejector, according to the terms of the consent rule. There can be no judgment by default against the tenant.
Let the defendant take the effect of his motion.